


TEMPUR-PEDIC INTERNATIONAL INC.
 
AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN
 
Stock Option Agreement
 
[Insert Director]
 
(Board of Directors)
 
This Agreement dated as of [Insert Date], between Tempur-Pedic International
Inc., a corporation organized under the laws of the State of Delaware (the
“Company”), and the individual identified below, residing at the address there
set out (the “Optionee”).
 
1. Grant of Option.  Pursuant and subject to the Company’s Amended and Restated
2003 Equity Incentive Plan (as the same may be amended from time to time, the
“Plan”), the Company grants to the Optionee an option (the “Option”) to purchase
from the Company all or any part of a total of [Insert Number of Options
(______)] shares (the “Optioned Shares”) of the Company’s common stock, par
value $0.01 per share (the “Stock”), at a price of $[Insert Price] per
share.  The Grant Date of this Option is [Insert Date].
 
2. Character of Option.  This Option is not to be treated as an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.
 
3. Duration of Option.  Subject to the following sentence, this Option shall
expire at 5:00 p.m. on the date that is ten years from Grant Date.  However, if
the Optionee’s membership with the Board of Directors of the Company ends before
that date, this Option shall expire on the earlier date specified in whichever
of the following applies:
 
(a) If the termination of the Optionee’s membership with the Board of Directors
of the Company is on account of the optionee’s death or disability, the first
anniversary of the date the Optionee’s membership ends; or
 
(b) If the termination of the Optionee’s membership with the Board of Directors
of the Company is due to any other reason, three (3) months after the Optionee’s
membership ends.
 
4. Exercise of Option.
 
(a) Until this Option expires, the Optionee may exercise it as to the number of
Optioned Shares identified in the table below, in full or in part, at any time
on or after the applicable exercise date or dates identified in the
table.  However, during any period that this Option remains outstanding after
the Optionee’s membership with the Company’s Board of Directors ends for any
reason, the Optionee may exercise it only to the extent it was exercisable
immediately prior to the end of the Optionee’s membership with the Company’s
Board of Directors; provided, however, if the Optionee dies or the Optionee’s
membership with the Board ends due to the Optionee’s long-term disability
(within the meaning of Section 409A of the Code), all of the Optioned Shares
that have not become vested pursuant this Section 4 as of the date of death or
disability, shall immediately vest and become exercisable.
 
Number of Shares
in Each Installment
Percentage of
Optioned Shares
Initial Exercise Date
for Shares in Installment
[Insert Number]
[__]%`
[Insert Date]
                 



 
Section 7.1(e) of the Plan sets forth the procedure for exercising this Option
by paying cash or a check made payable to the order of the Company in an amount
equal to the aggregate exercise price of the Stock to be purchased, or by
delivering other shares of Stock of equivalent Market Value, provided the
Optionee has owned such shares of Stock for at least six (6) months.  The
Optionee may also exercise this Option pursuant to a formal cashless exercise
program as referred to in Section 7.1(e) of the Plan, subject to the terms and
conditions referred to in Section 7.1(e) of the Plan.
 
1

--------------------------------------------------------------------------------

 
5. Transfer of Option.  Except as provided in Section 6.4 of the Plan, this
Option may not be transferred except by will or the laws of descent and
distribution, and during the Optionee’s lifetime, only the Optionee may exercise
this Option.
 
6. Incorporation of Plan Terms.  This Option is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to
Section 8 of the Plan, “Adjustment Provisions” and the limitations on the
Company’s obligation to deliver Optioned Shares upon exercise set forth in
Section 10 of the Plan, “Settlement of Awards”.  Capitalized terms used but not
defined herein shall have the meaning assigned under the Plan.
 
7. Miscellaneous.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof, and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Optionee.  This Agreement may be
executed in one or more counterparts all of which together shall constitute one
instrument.
 
8. Tax Consequences.
 
(a) The Company makes no representation or warranty as to the tax treatment of
this Option, including upon the exercise of this Option or upon the Optionee’s
sale or other disposition of the Optioned Shares.  The Optionee should rely on
his/her own tax advisors for such advice.
 
(b) All amounts earned and paid pursuant to this Agreement are intended to
be paid in compliance with, or on a basis exempt from, Section 409A of the
Code.  This Agreement, and all terms and conditions used herein, shall be
interpreted and construed consistent with that intent.  However, the Company
does not warrant all such payments will be exempt from, or paid in compliance
with, Section 409A.  The Optionee bears the entire risk of any adverse federal,
state or local tax consequences and penalty taxes which may result from payments
made on a basis contrary to the provisions of Section 409A or comparable
provisions of any applicable state or local income tax laws.
 
9. Certain Remedies.
 
(a) If at any time within two years after termination of the Optionee’s
association with the Company and its Affiliates any of the following occur:
 
(i) the Optionee unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its board of directors, or its Affiliates;
 
(ii) the Optionee accepts employment or a consulting or advisory engagement with
any Competitive Enterprise of the Company or its Affiliates or the Optionee
otherwise engages in competition with the Company or its Affiliates;
 
(iii) the Optionee acts against the interests of the Company and its Affiliates,
including recruiting or employing, or encouraging or assisting the Optionee’s
new employer to recruit or employ an employee of the Company or any Affiliate
without the Company’s written consent;
 
(iv) the Optionee fails to protect and safeguard while in his/her possession or
control, or surrender to the Company upon termination of the Optionee’s
association with the Company or any Affiliate or such earlier time or times as
the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Optionee;
 
(v) the Optionee solicits or encourages any person or enterprise with which the
Optionee has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them; or
 
(vi) the Optionee breaches any confidentiality obligations the Optionee has to
the Company or an Affiliate, the Optionee fails to comply with the policies and
procedures of the Company or its Affiliates for protecting confidential
information, the Optionee uses confidential information of the Company or its
Affiliates for his/her own benefit or gain, or the Optionee discloses or
otherwise misuses confidential information or materials of the Company or its
Affiliates (except as required by applicable law); then
 
2

--------------------------------------------------------------------------------

 
(1) this Option shall terminate and be cancelled effective as of the date on
which the Optionee entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement or the Plan;
 
(2) any stock acquired and held by the Optionee pursuant to the exercise of this
Option during the Applicable Period (as defined below) may be repurchased by the
Company at a purchase price of $[Insert Price] per share; and
 
(3) any gain realized by the Optionee from the sale of stock acquired through
the exercise of this Option during the Applicable Period shall be paid by the
Optionee to the Company.
 
(b) The term “Applicable Period” shall mean the period commencing on the later
of the date of this Agreement or the date which is one year prior to the
Optionee’s termination of association with the Company or any Affiliate and
ending two years from the Optionee’s termination of association with the Company
or any Affiliate.
 
(c) The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products.  Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended by the Company
from time to time upon notice to the Optionee.  At any time the Optionee may
request in writing that the Company make a determination whether a particular
enterprise is a Competitive Enterprise.  Such determination will be made within
14 days after the receipt of sufficient information from the Optionee about the
enterprise, and the determination will be valid for a period of 90 days from the
date of determination.
 
10. Right of Set Off.  By executing this Agreement, the Optionee consents to a
deduction from any amounts the Company or any Affiliate owes the Optionee from
time to time, to the extent of the amounts the Optionee owes the Company under
Paragraph 9 above, provided that this set-off right may not be applied against
wages, salary or other amounts payable to the Optionee to the extent that the
exercise of such set-off right would violate any applicable law.  If the Company
does not recover by means of set-off the full amount the Optionee owes the
Company, calculated as set forth above, the Optionee agrees to pay immediately
the unpaid balance to the Company upon the Company’s demand.
 
11. Nature of Remedies.
 
(a) The remedies set forth in Sections 9 and 10 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative.  The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.
 
(b) The Company shall be entitled to place a legend on any certificate
evidencing any stock acquired upon exercise of this Option referring to the
repurchase right set forth in Section 9(a).  The Company shall also be entitled
to issue stop transfer instructions to the Company’s stock transfer agent in the
event the Company believes that any event referred to in Section 9(a) has
occurred or is reasonably likely to occur.
 
[Remainder of page intentionally left blank]

 
 
 
3

--------------------------------------------------------------------------------

 
 
 


In Witness Whereof, the parties have executed this Agreement as of the date
first above written.
 
TEMPUR-PEDIC INTERNATIONAL INC.
By:     Name:          
RECIPIENT
     
Name:
    Recipient’s Address:                      

 
 
 
4

--------------------------------------------------------------------------------

 
 

Appendix A
 
Competitive Enterprises of the Company and its Affiliates
 
Boyd
Carpenter
Classic Sleep Products (“Dormia”)
Comforpedic
Duxiana
Englander
Foamex
IBC
KayMed
King Koil (“Comfort Solutions”)
Kingsdown
Lady Americana
Land and Sky
Liggett & Platt
Natura
Natures Rest
Park Place
Restonic
Sealy
Select Comfort
Serta
Spring Air
Sterling
Stobel
Therapedic
Bedding Holdco Incorporated and Simmons Company (“Simmons”)



 
 
5

--------------------------------------------------------------------------------

 
 
 

 